953 F.2d 644
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steve MODLA, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE, Defendant-Appellee.
No. 91-1964.
United States Court of Appeals, Sixth Circuit.
Jan. 22, 1992.

E.D. Mich., No. 91-73414;  Feikens, D.J.
E.D.Mich.
AFFIRMED.
Before RALPH B. GUY, Jr., ALAN E. NORRIS and BATCHELDER, Circuit Judges.

ORDER

1
Steve Modla appeals pro se from the dismissal of his civil complaint.   His appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


2
A complaint may be dismissed as frivolous under section 1915(d) if "it lacks an arguable basis either in law or in fact."   Neitzke v. Williams, 490 U.S. 319, 325 (1989).   Dismissal is appropriate if a complainant asserts a legal interest which does not exist or a factual scenario that is fantastic or delusional.   Id. at 327-28.   Modla's complaint was properly dismissed because it failed to satisfy this test.   In addition to his brief, Modla has filed a state probate court transcript and other documents in support of his appeal.   These documents only serve to amplify the fanciful nature of the factual assertions in the complaint.   See Lawler v. Marshall, 898 F.2d 1196, 1199 (6th Cir.1990).   In addition, the conclusory allegations in the complaint do not set forth a cognizable legal claim.   See Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir.1987).


3
Accordingly, the district court's judgment is affirmed.